Citation Nr: 1002805	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-14 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than May 21, 
2004 for the grant of service connection and a 100 
percent evaluation for hyperparathyroidism, status post 
parathyroidectomy.


REPRESENTATION

Appellant represented by:	Kristin L.Kremer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 
1970.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
by a RO.  

In September 2008, during the course of the appeal, the 
Veteran had a hearing at the Board's Central Office in 
Washington, D.C.  The hearing was held before the 
Veterans Law Judge whose signature appears at the end of 
this decision.  

In September 2004, the RO granted the Veteran entitlement 
to service connection for hyperparathyroidism, status 
post parathyroidectomy and assigned a 100 percent 
schedular evaluation, effective May 21, 2004.  The 
Veteran disagreed with that effective date, and this 
appeal ensued.

In November 2008, the Board confirmed and continued the 
RO's assignment of May 21, 2004, as the effective date 
for the Veteran's 100 percent schedular evaluation for 
his service-connected hyperparathyroidism, status post 
parathyroidectomy.  The Veteran then appealed that 
decision to the United States Court of Appeals for 
Veterans Claims (Court).

In July 2009, pursuant to a joint motion by the Veteran 
and VA (the parties), the Court vacated the Board's 
November 2008 decision and remanded the matter to the 
Board for compliance with the instructions in the joint 
motion.




FINDINGS OF FACT

1.  On May 21, 2004, the RO received the Veteran's claim 
of entitlement to a rating in excess of 30 percent for 
his service-connected non-Hodgkin's lymphoma.

2.  In September 2004, the RO granted the Veteran, sua 
sponte, entitlement to service connection for 
hyperparathyroidism, status post parathyroidectomy and 
assigned a 100 percent schedular evaluation, effective 
May 21, 2004.  


CONCLUSION OF LAW

The criteria have not been met for an effective date 
prior to May 21, 2004 for a grant of service connection 
and 100 percent evaluation for hyperparathyroidism, 
status post parathyroidectomy.  38 U.S.C.A. §§ 5103, 
5103A, 5110(a)-(b)(1) (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.400(b)(2)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to notify and assist the Veteran in the 
development of the issue of entitlement to an effective 
date prior to May 21, 2004 for a grant of service 
connection for hyperparathyroidism, status post 
parathyroidectomy.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds 
that VA has met that duty.

On May 21, 2004, VA received the Veteran's claim of 
entitlement to a rating in excess of 30 percent for his 
non-Hodgkins lymphoma.  As noted above, the RO granted 
that increase, effective May 21 2004.  The RO also 
granted service connection for hyperparathyroidism, 
status post parathyroidectomy and assigned a 100 percent 
schedular evaluation, effective May 21, 2004.  However, 
because the grant of service connection was issued sua 
sponte, there is no issue as to providing an appropriate 
application form or completeness of the application. 

In March 2006, VA sent the Veteran a letter which set 
forth, generally, the criteria for assigning disability 
ratings and effective dates.  Moreover, during the course 
of the appeal, the Veteran and his representative 
demonstrated a good understanding of those criteria.  
See, for example, the Veteran's substantive appeal, VA 
Form 9, dated in May 2006; the transcript of his hearing 
before the undersigned Veterans Law Judge; and in the 
joint motion to the Court.  

Following the notice to the Veteran, VA fulfilled its 
duty to assist the Veteran in obtaining identified and 
available evidence necessary to substantiate his claim.  
That duty requires VA to make reasonable efforts to 
obtain relevant records (including private records) that 
the Veteran adequately identifies to VA and authorizes VA 
to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility 
to present and support his claim.  38 U.S.C. A. § 5103.  

In this case, the RO obtained or ensured the presence of 
the Veteran's records reflecting his treatment or 
examination for non-Hodgkin's lymphoma since 1991, as 
well as administrative records associated with granting 
service connection for and rating that disorder.  The 
Veteran also presented testimony at his hearing before, 
the undersigned Veterans Law Judge. 

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding evidence 
which could support his claim; and in November 2009, he 
stated that he did not have anything else to submit.  
There is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to 
him or that could otherwise affect the essential fairness 
of the adjudication.  Accordingly, the Board will proceed 
to the merits of the appeal.

Analysis

The Veteran seeks entitlement to an effective date prior 
to May 21, 2004, for a grant of service connection for 
hyperparathyroidism, status post parathyroidectomy, rated 
as 100 percent disabling.  He contends that he was 
treated for such disability as early as 2000 and that 
service connection should revert to that date.  In this 
regard, he notes that he was not informed by VA prior to 
2004 of the impact that his hyperparathyroidism, status 
post parathyroidectomy could have on his claim.  He 
states that had he been so informed, he would have filed 
a claim for service connection for that disorder in 2000.  
At the very least, the Veteran contends that because the 
rating was assigned on the basis of the receipt of an 
increased rating claim, and the hyperparathyroidism had 
been present since 2000, the effective date should revert 
to May 21, 2003, one year prior to the increased rating 
claim.  In any event, the Veteran maintains that an 
effective date prior to May 21, 2004 is warranted for the 
grant of service connection for hyperparathyroidism, 
status post parathyroidectomy.

After carefully considering the claim in light of the 
record and the applicable law, however, the Board is of 
the opinion that there is no legal basis for the 
assignment of an earlier effective date.  Accordingly, 
the appeal will be denied.

Unless specifically provided otherwise, the effective 
date of an award based on an original claim, a claim 
reopened after a final adjudication, or a claim for 
increase, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt 
for the application therefor.  38 U.S.C.A. § 5110(a).  

There is an exception with respect to claims of service 
connection in that the effective date of disability 
compensation will be the day following the Veteran's 
separation from active service, if the claim is received 
within one year after the Veteran's separation from 
service.  Otherwise, the effective date will be the date 
of the receipt of the claim, or the date entitlement 
arose, whichever is later.  38U.S.C.A. § 5110(a)- (b)(1); 
38 C.F.R. § 3.400(b)(2)(1).

Similarly, there is an exception with respect to claims 
for increased ratings, in that the effective date may the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, provided that the 
application therefor is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. 
§ 5101(a) (West 2002 and Supp. 2009); 38 C.F.R. § 
3.151(a) (2009).  Any communication or action, indicating 
an intent to apply for one or more benefits under the 
laws administered by the VA from a veteran, his or her 
duly authorized representative, a Member of Congress, or 
some person acting as next friend of a veteran who is not 
sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  The 
mere presence of medical evidence does not establish an 
intent on the part of the Veteran to seek service 
connection.  Rather, he must assert the claim expressly 
or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 
(1998).

Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to 
the Veteran for execution.  If received within one year 
from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155(a) (2008).

In this case, the Veteran never filed an initial claim of 
entitlement to service connection for 
hyperparathyroidism, status post parathyroidectomy.  
Indeed, the record is completely negative for any kind of 
communication indicating his intent to file such a claim.  
As noted above, service connection was granted sua sponte 
after the RO received a claim for an increased rating for 
the Veteran's service-connected non-Hodgkins lymphoma on 
May 21, 2004.  The increased rating claim was, in fact, 
granted.  To claim that the effective date of service 
connection for hyperparathyroidism should revert to one 
year prior to the increased rating claim is incongruous.  
By its very nature, an increased rating claim is 
predicated on the presence of a disability for which 
service connection has already been established.  Prior 
to May 21, 2004, service connection was not in effect for 
hyperparathyroidism, status post parathyroidectomy.  
Thus, there was simply no basis for the effective date to 
revert to anytime during the year prior to the receipt of 
the claim for an increased rating for non-Hodgkin's 
lymphoma.

The primary thrust of the Veteran's contentions is that 
when service connection was granted for non-Hodgkins 
lymphoma in 1991, he was not informed that he would have 
to file further applications for additional disability 
claims should his condition change or even what types of 
medical conditions might warrant a change in his 
disability rating.  He also states that he was not 
informed by VA doctors what symptoms would entitle him to 
a higher rating.  

In September 1991, the RO granted the Veteran's claim of 
entitlement to service connection for non-Hodgkin's 
lymphoma and assigned a 30 percent rating, effective June 
25, 1991.  Later in September 1991, the RO notified him 
of that decision.  Although the Veteran was not 
specifically informed that he had to file an application 
should he desire an increased rating, the RO did inform 
him that his award was subject to future adjustment upon 
receipt of evidence showing any change in his degree of 
disability.  Thereafter, VA reminded him of that fact on 
many occasions, when it sent him information concerning 
amendments to his disability compensation award, e.g., 
October and November 1991, March and December 1992, July 
1993, April 1995, and October 1997.  Despite that 
information, he did not even suggest to the RO, prior to 
May 21, 2004, that there had been any change in his 
degree of disability.  In this regard, he states that he 
did not know what types of medical conditions could 
trigger a change in his rating.  However, VA does not 
charge him with such knowledge.  He only has to present 
evidence or information to the RO of his condition.  To 
require him to determine whether a particular medical 
condition might warrant a change in his disability would 
be tantamount to having him make medical determinations, 
something he is not competent to do.  As a layman, he is 
only qualified to report on matters which are capable of 
lay observation.  For example, he is competent to report 
how he feels and whether he feels better or worse than 
when he was last treated.  38 C.F.R. § 3.159(a); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The cause 
of his complaints or the diagnosis of a particular 
disability requires medical expertise.  Moreover, whether 
the evidence, including lay and medical evidence, meets 
the criteria for a higher rating is a legal 
determination, not a medical determination.  Even if his 
doctors told him that his condition had gotten worse, he 
still had an obligation to present and support a claim, 
if he believed he was entitled to additional benefits.  
38 U.S.C.A. § 5107(a).  

In regard to the Veteran's claim that he did not realize 
that he needed to file applications for additional 
claims, the Board notes that ignorance of the law is no 
excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  
The Supreme Court of the United States has held that 
everyone dealing with the Government is charged with 
knowledge of federal statutes and lawfully promulgated 
agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 
U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  Thus, 
regulations are binding on all who seek to come within 
their sphere, 'regardless of actual knowledge of what is 
in the [r]egulations or of the hardship resulting from 
innocent ignorance'.  Id. at 385, 68 S.Ct. 1.

In sum, there is no legal basis for an effective date 
prior to May 21, 2004 for a grant of service connection 
for hyperthyroidism.  The law is dispositive of the 
issue; and, therefore, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In arriving at this decision, the Board has considered 
the Veteran's contention that all reasonable doubt should 
be resolved in his favor.  However, the doctrine of 
reasonable doubt applies in those situations where there 
is an approximate balance of evidence which neither 
proves nor disproves the claim. 38 U.S.C.A. § 5107(b) ; 
38 C.F.R. § 3.102.  That is not the situation in this 
case.  The law is dispositive of the issue.  Therefore, 
the doctrine of reasonable doubt is not applicable.  

Finally, the Veteran appears to contend that it is simply 
unfair to deny him an earlier effective date for service 
connection for hyperparathyroidism, because he lived with 
that very disorder for several years prior to being 
awarded 100 percent.  Such an argument is couched in 
equity.  While certainly sympathetic to such an argument, 
the Board is bound by the law and is without authority to 
grant benefits on the basis of equity.  See 38 U.S.C.A. 
§§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been observed that "no equities, 
no matter how compelling, can create a right to payment 
out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  However, it should be noted that the Secretary 
of VA is authorized to provide equitable relief, 
including the payment of monies to any person whom the 
Secretary of VA determines is equitably entitled to such 
moneys.  See 38 U.S.C.A. §§ 503, 7104 (West 2002).  
Therefore, an application to the Secretary of VA may 
provide an avenue to obtain the relief sought by the 
Veteran.

                                                                      
(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date prior to May 21, 2004, 
for a grant of service connection and 100 percent 
evaluation for hyperparathyroidism, status post 
parathyroidectomy, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


